DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction      
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.   Claims 1-6 and 17, drawn to Biodegradable Polyester, classified in C08G 63/181.
II.   Claims 7-15, drawn to Polymer Blend obtained by reactive extrusion, classified in C08L 2205/02.
III.   Claim 16, drawn to Method of manufacture articles , classified in C08J 5/00 ( varies depending on specifics of the Method).
2.	The inventions are distinct, each from the other because of the following reasons:
2.1.	Inventions (I) or (II) and (III) are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, product as a polymer  of Group (I) or polymer blend of Group  (II) cannot be made by process of Claim 16 ( Group (III), which is a process of shaping of the polymer or blend of polymers.
2.2.	Inventions (I) and (II) are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as polymer by itself for different 
3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention may not  be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
4.	In the event if any of Groups (I), (II)  or (III) would be elected for examination on the merits, additional requirement to elect Single disclosed Specie will apply.
4.1.	For Group (I):
Claim(s) 1 is generic to the following disclosed/ claimed  patentably distinct species: Different Biodegradable  polyesters, which may comprise different ( one or more)  aliphatic dicarboxylic acid(s)   and different aromatic dicarboxylic acids, including furan based acid and any additional aromatic acids if applicable and different  diol(s)  and may comprise other chemical compounds. The Species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for 
Applicant is required under 35 U.S.C. 121 to elect a Single disclosed species, as Specific polyester, comprising specific aliphatic dicarboxylic acid(s)  and aromatic acid(s) ( or esters)  and specific diol(s) or any other specific chemical compoundsn or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is  generic.
4.2.	For Group (II):
Claim(s) 14 is generic to the following disclosed/ claimed  patentably distinct species: Different Blends of Biodegradable  polyesters and at least one other polymer. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a Single disclosed species, as Specific Blend, comprising Specific polyester ( as explained in paragraph 4.1 above) and at least one (or more) other Specific polymer or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 7 is generic.
4.3.	For Group (III):
Claim(s) 16 is generic to the following disclosed/ claimed  patentably distinct species: Different Methods for production of different articles comprising different polymers and other chemical compounds ( if applicable). The species are independent 
Applicant is required under 35 U.S.C. 121 to elect a Single disclosed species, as Specific Method for production of Specific Article, comprising specific Specie as of biodegradable polyester ( as explained in paragraph 4.1. above) and if applicable , other specific polymer  and/or compounds  or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 16 is generic.
4.4.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the Species  have acquired a separate status in the art in view of their different classification;
(b) the  Species  have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the  Species   require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one  Species may  not  be applicable to another Species ;
(e) the  Species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

5.	A telephone call was made to the Applicant representative Mr. Amernick on February 3, 2021 ( see Interview Summary conducted on February 3, 2021) to request an oral election to the above restriction requirement due to complexity of the Restriction requirement.
6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion	         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098.  The fax phone 






/GENNADIY MESH/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763